Citation Nr: 1541832	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a disability manifested by hand contractions.

3. Entitlement to service connection for a disability manifested by leg contractions.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Chronic obstructive pulmonary disease (COPD) was not manifested in active service and has not been linked by competent medical evidence to have been etiologically related to such service.

2. The Veteran has not been diagnosed with a chronic disability resulting in hand contractions for which service connection has not been previously awarded.

3. The Veteran has not been diagnosed with a chronic disability resulting in leg contractions for which service connection has not been previously awarded.


CONCLUSIONS OF LAW

1. The criteria for service connection for COPD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for hand contractions have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for hand contractions have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his service connection claims.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnoses and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

COPD

The Veteran maintains that he currently suffers from symptoms of hyperventilating as a direct result of his active service.  While the evidence reveals that the Veteran's claimed symptomatology is a result of a diagnosed COPD, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  In this regard, the Board notes there is no evidence, nor assertion, that the Veteran was treated for, or diagnosed with, COPD during service. 

Rather, the evidence indicates the Veteran was initially diagnosed with COPD during the 1980s, a period of at least 10 years following service separation.  While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in February 2012.  Following a physical examination of the Veteran and review of the claims file, the VA examiner stated that the Veteran's current disability of COPD is more likely than not related to his long-standing smoking and is exacerbated when he gets an illness such as a cold.  Since he continues to smoke cigarettes to the present day, his COPD is more likely due to the cigarettes and less likely than not due to asthmatic bronchitis which pre-existed service and during service.  

In sum, the Board finds that there is no evidence of COPD in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's currently diagnosed COPD and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and a negative VA opinion conclusively links the Veteran's current disability to his current and longstanding history of smoking.  The Board notes that regulations expressly preclude service connection any disability related to chronic tobacco use (for claims received after June 9, 1998).  See 38 U.S.C.A. § 1103 (2014); 38 C.F.R. § 3.300 (2015).

The Board acknowledges that the Veteran himself has claimed that he suffers from a respiratory disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty breathing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for COPD, and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 2014).

Hand and Leg Contractions

The Veteran has claimed service connection for hand and leg muscle contractions as directly related to active service.  Initially, the Board notes that the Veteran has not been diagnosed with a chronic disability resulting in such symptoms other than PTSD, for which service connection has previously been awarded.

Without a diagnosis of a separate chronic disability, the preponderance of the evidence is against the Veteran's claim, and service connection for hand and leg contractions must be denied.


ORDER

Service connection for COPD is denied.

Service connection for hand contractions is denied.

Service connection for leg contractions is denied.

REMAND

The Veteran claims service connection for hypertension.  The Board notes he was recently awarded service connection for multiple myeloma, and the Veteran's representative has offered argument referring to a number of studies which suggest a link between multiple myeloma and pulmonary hypertension.  Given these developments, a new VA examination must be offered to address the newly raised secondary service connection claim.  See generally 38 C.F.R. § 3.310 (2015).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran proper notice of the evidence and information necessary to establish service connection for hypertension on a secondary basis.

2. Forward the claims file to an appropriate VA examiner for an addendum etiological opinion.  If the examiner determines that an additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current hypertension is proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) his service-connected multiple myeloma.  

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to any conclusion reached, including specifically commenting on the studies referred to by the Veteran's representative in a June 2015 Informal Hearing Presentation.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


